internal_revenue_service number release date index number ---------------------- ------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-104289-12 date july re -------------------------------------------------------- ------------------------------------------------------------ legend legend decedent spouse date date trust family_trust trustee a b c d state state statute ---------------------- -------------------------------------------------- -------------------------- ----------------- --------------------------------------------------------------------------------------------- ------------------------------------------ --------------------------------------------- ------------------------ ------------------ --------- --------- ----------------- ------------ --------------------------------------------------------- dear ----------------- this letter responds to your letter dated date requesting a ruling concerning the application of sec_2518 of the internal_revenue_code to a disclaimer the facts and representations submitted are summarized as follows prior to decedent’s death decedent established a retirement_plan trust trust to benefit decedent during his life trust held an individual_retirement_account ira prior to his death the required minimum distributions rmds from the ira were automatically deposited into a bank account held by trust on date decedent died testate survived by his wife spouse and their four children at death the ira was valued at dollar_figurea the beneficiary designation form plr-104289-12 form for the ira listed spouse as the primary beneficiary for two months after decedent’s death the monthly ira_distributions equaling dollar_figureb were made and automatically deposited into the bank account for spouse after those payments the monthly ira_distributions were cancelled during the two months the withdrawals equaled dollar_figurec the amount of distributions for the year of death exceeded the rmds for that account no other_amounts have been paid from the ira spouse has made no investment decisions with respect to the ira the terms of trust provide that upon decedent’s death trust would be divided into two trusts a marital trust and a family_trust pursuant to the form and the terms of trust if spouse survived decedent and disclaimed her interests in the ira the disclaimed property passes to the marital trust and in the event decedent did not elect to treat the marital trust as qualified_terminable_interest_property then the disclaimed property would pass to family_trust it is represented the decedent did not make a qtip_election for marital trust spouse is disabled her son son is serving as attorney-in-fact under spouse’s power_of_attorney her attorney-in-fact has the power to disclaim any property or interest in property to which spouse is entitled under state statute an attorney-in-fact may disclaim property for the disclaimant on date within nine months of decedent’s death attorney-in-fact for spouse irrevocably disclaimed spouse’s interest in the balance of the ira and a proportionate amount of income attributable to such balance totaling dollar_figured pursuant to the disclaimer the disclaimed property passed into family_trust the trustee of family_trust is trustee a corporate trustee spouse is the sole beneficiary of family_trust with respect to ira benefits payable to family_trust during spouse’s lifetime trustee is required to withdraw each year from the ira the greater of the rmd for that year and that portion of the irs benefits that constitutes the accounting_income of the ira benefits additionally trustee shall withdraw so much of the net_income and principal of the ira benefits payable to the family_trust as trustee determines is necessary for spouse’s health education maintenance and support family_trust terminates upon the death of spouse and the balance of the trust will be administered under article sixth of trust spouse has asked for a ruling that the disclaimer by spouse of her interest in the ira is a qualified_disclaimer under sec_2518 even though prior to making the disclaimer the spouse received from the ira amounts in excess of the required_minimum_distribution for the year of decedent’s death law and discussion sec_2518 sets forth the requirements that must be met for a disclaimer to be treated as a qualified_disclaimer for federal gift_tax purposes sec_2518 provides that if a person makes a qualified_disclaimer with plr-104289-12 respect to any interest in property then for purposes of the federal estate gift and generation-skipping_transfer_tax such interest will be treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if- such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of the date on which the transfer creating the interest in such person is made or the day that the person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides in part that if a person makes a qualified_disclaimer then for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of the benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act that is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in the property however merely taking delivery of an interest or title without more does not constitute acceptance moreover a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of the decedent sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without direction on the part of the disclaimant to a person other than the disclaimant except as provided in paragraph e of this section if there is an express or implied agreement that the disclaimed interest in property is to be given or bequeathed to a person specified by the disclaimant the plr-104289-12 disclaimant shall treated as directing the transfer of the property interest the requirements of a qualified_disclaimer under sec_2518 are not satisfied if - i the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard or ii the disclaimed property or interest in property passes to or for the benefit of the disclaimant as a result of the disclaimer except as provided in paragraph e of this section sec_25_2518-2 provides that in the case of a disclaimer made by a decedent’s surviving_spouse with respect to property transferred by the decedent the disclaimer satisfies the requirements of this paragraph e if the interest passes as a result of the disclaimer without direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard sec_25_2518-3 provides rules regarding the circumstances under which an individual may make a qualified_disclaimer of less than the individual's entire_interest in property and may accept the remaining interest of the property sec_25_2518-3 generally provides that each interest in property that is separately created by the transferor is treated as a separate interest in property sec_25_2518-3 provides that a disclaimer of an undivided portion of a separate interest in property that meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant's separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in the property and must extend over the entire term of the disclaimant's interest in the property and in other_property into which the property is converted sec_25_2518-3 provides that a disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift which satisfies the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer thus following the disclaimer of a specific pecuniary amount from a bequest or gift the amount disclaimed and any income attributable to that amount must be segregated from the portion of the gift or bequest that was not disclaimed such a segregation of assets making up the disclaimer of a pecuniary amount must be made on the basis of the fair_market_value of the assets on the date of the disclaimer or on a basis that is fairly representative of the value changes that may have occurred between the date of transfer and the date of the disclaimer the regulation further provides that plr-104289-12 a pecuniary amount that is distributed to the disclaimant from the bequest or gift prior to the disclaimer is treated as a distribution of corpus from the bequest or gift however the acceptance of a distribution from the bequest or gift is considered an acceptance of a proportionate amount of the income earned by the bequest or gift the regulation provides a formula to determine the proportionate share of the income considered to be accepted by the disclaimant at the time of the disclaimer as follows total amount of the distributions received by the disclaimant out of the bequest or gift total value of the bequest or gift on the date of transfer x total amount of income earned by the bequest or gift between the date and the date of transfer of disclaimer in revrul_2005_36 2005_1_cb_1368 a beneficiary received rmds from an ira the service ruled that receipt of the rmd constitutes acceptance of that portion of the corpus of such account plus the income attributable to that amount however the service also ruled that if the beneficiary disclaims the remaining balance of the ira assuming the other requirements of sec_2518 are satisfied the beneficiary's acceptance of the rmd amounts does not preclude the beneficiary from making a qualified_disclaimer with respect to the balance of the ira in this case the automatic deposits into the bank account held by trust to benefit spouse continued for two months after the decedent’s death and then were cancelled during the two months the withdrawals equaled dollar_figurec the facts in this case are similar to the facts in revrul_2005_36 similar to the revenue_ruling spouse has accepted the benefit of dollar_figurec and the income attributable to dollar_figurec however assuming the other requirements of sec_2518 are satisfied spouse’s acceptance of the rmds amounts does not preclude spouse from making a qualified_disclaimer with respect to the balance of the ira in this case as a result of spouse’s disclaimer the balance of the ira passed to family_trust the terms of family_trust were established by decedent when he created trust accordingly the disclaimed property did not pass pursuant to the direction of spouse with respect to ira benefits payable to family_trust during spouse’s lifetime trustee is required to withdraw each year from the ira the greater of the rmd for that year and that portion of the irs benefits that constitutes the accounting_income of the ira benefits additionally trustee shall withdraw so much of the net_income and principal of the ira benefits payable to the family_trust as trustee determines is necessary for spouse’s health education maintenance and support family_trust terminates upon the death of spouse and the balance of the trust will be administered under article sixth of trust accordingly pursuant to the terms of trust and family_trust spouse does not have any right to direct the beneficial_enjoyment of the disclaimed property based upon the facts provided and representations made we conclude that the plr-104289-12 requirements of sec_2518 are satisfied in this case accordingly spouse’s disclaimer of her interest in the balance of the ira is a qualifed disclaimer under sec_2518 even though prior to making the disclaimer spouse receive from the ira amounts in excess of the rmd for the year of decedent’s death except as expressly provided herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
